IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CARL HUGHES, ELLEN HUGHES,                  : No. 391 MAL 2017
BRUCE HUGHES AND MARGARET                   :
HUGHES,                                     :
                                            : Petition for Allowance of Appeal from
                   Petitioners              : the Order of the Commonwealth Court
                                            :
                                            :
            v.                              :
                                            :
                                            :
UGI STORAGE COMPANY,                        :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2018, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.